UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

PAUL RAYMOND HABSCHIED,
                                                             DECISION & ORDER
                       Plaintiff,
                                                             17-CV-6217P
               v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
_______________________________________



                                    PRELIMINARY STATEMENT

               Plaintiff Paul Raymond Habschied (“Habschied”) brings this action pursuant to

Section 205(g) of the Social Security Act , 42 U.S.C. § 405(g), seeking judicial review of a final

decision of the Commissioner of Social Security (the “Commissioner”) denying his applications

for Supplemental Security Income Benefits and Disability Insurance Benefits (“SSI/DIB”).

Pursuant to 28 U.S.C. § 636(c), the parties have consented to the disposition of this case by a

United States magistrate judge. (Docket # 18).

               Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 13, 14). For the

reasons set forth below, this Court finds that the decision of the Commissioner is supported by

substantial evidence in the record and accords with applicable legal standards. Accordingly, the

Commissioner’s motion for judgment on the pleadings is granted, and Habschied’s motion for

judgment on the pleadings is denied.
                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)     whether the claimant is currently engaged in substantial
                       gainful activity;

               (2)     if not, whether the claimant has any “severe impairment”
                       that “significantly limits [the claimant’s] physical or mental
                       ability to do basic work activities”;

               (3)     if so, whether any of the claimant’s severe impairments
                       meets or equals one of the impairments listed in Appendix
                       1 of Subpart P of Part 404 of the relevant regulations;

               (4)     if not, whether despite the claimant’s severe impairments,
                       the claimant retains the residual functional capacity to
                       perform his past work; and

               (5)     if not, whether the claimant retains the residual functional
                       capacity to perform any other work that exists in significant
                       numbers in the national economy.

20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

                                                  3
step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.    Habschied’s Contentions

               Habschied contends that the ALJ’s determination that he is not disabled is not

supported by substantial evidence. (Docket ## 13, 17). Habschied maintains that the ALJ’s

physical Residual Functional Capacity (“RFC”) assessment is not based upon substantial

evidence because he improperly weighed the medical opinions of record. (Docket ## 13-1, 17).

According to Habschied, the ALJ erred by according “great weight” to the opinion of Sharon R.

Kahn (“Kahn”), PhD. (Docket ## 13-1 at 19-26; 17 at 2-3). Habschied maintains that Kahn’s

opinion is stale and not supported by the evidence she relied upon, nor by the record as a whole.

(Id.). He also maintains that Kahn is a biased witness. (Docket # 17 at 1-2).

               Habschied makes a similar argument with respect the ALJ’s determination to give

“great weight” to the opinion of agency medical consultant E. Selesner (“Selesner”), maintaining

that it was not based upon a review of the complete medical record, and, in any event, the ALJ

failed to account for all of the limitations assessed by Selesner. (Docket # 13-1 at 26-27).

Finally, Habschied contends that the ALJ improperly discounted several opinions submitted by

his treating psychiatrist, Muhammad Cheema (“Cheema”), MD, and the opinion authored by

state examining consultant Yu-Ying Lin (“Lin”), PhD. (Docket ## 13-1 at 29-33; 17 at 3-5). He

also maintains that the ALJ failed to account for limitations in Cheema’s most recent opinion,

despite purporting to give that opinion “great weight.” (Id.).




                                                 4
III.     Analysis

                  An individual’s RFC is his “maximum remaining ability to do sustained work

activities in an ordinary work setting on a continuing basis.” Melville v. Apfel, 198 F.3d 45, 52

(2d Cir.1999) (quoting SSR 96–8p, 1996 WL 374184, *2 (1996)). In making an RFC

assessment, the ALJ should consider “a claimant’s physical abilities, mental abilities,

symptomology, including pain and other limitations which could interfere with work activities

on a regular and continuing basis.” Pardee v. Astrue, 631 F. Supp. 2d 200, 221 (N.D.N.Y. 2009)

(citing 20 C.F.R. § 404.1545(a)). “To determine RFC, the ALJ must consider all the relevant

evidence, including medical opinions and facts, physical and mental abilities, non-severe

impairments, and [p]laintiff’s subjective evidence of symptoms.” Stanton v. Astrue, 2009 WL

1940539, *9 (N.D.N.Y. 2009) (citing 20 C.F.R. §§ 404.1545(b)-(e)), aff’d, 370 F. App’x 231 (2d

Cir. 2010).

                  An ALJ should consider “all medical opinions received regarding the claimant.”

See Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005) (citing 20 C.F.R.

§ 404.1527(d)).1 Generally, a treating physician’s opinion is entitled to “controlling weight”

when it is “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2); see also Gunter v. Comm’r of Soc. Sec., 361 F. App’x 197, 199 (2d Cir. 2010)

(summary order) (“the ALJ [must] give controlling weight to the opinion of the treating

physician so long as it is consistent with the other substantial evidence”). Thus, “[t]he opinion of

a treating physician is generally given greater weight than that of a consulting physician[]

because the treating physician has observed the patient over a longer period of time and is able to


         1
           This regulation applies to claims filed before March 27, 2017. For claims filed on or after March 27,
2017, the rules in 20 C.F.R. § 404.1520c apply.
                                                         5
give a more detailed picture of the claimant’s medical history.” Salisbury v. Astrue, 2008 WL

5110992, *4 (W.D.N.Y. 2008).

               “An ALJ who refuses to accord controlling weight to the medical opinion of a

treating physician must consider various ‘factors’ to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The ALJ must explicitly

consider:

               (1)     the frequency of examination and length, nature, and extent
                       of the treatment relationship,

               (2)     the evidence in support of the physician’s opinion,

               (3)     the consistency of the opinion with the record as a whole,

               (4)     whether the opinion is from a specialist, and

               (5)     whatever other factors tend to support or contradict the opinion.

Gunter v. Comm’r of Soc. Sec., 361 F. App’x at 199. The regulations also direct that the ALJ

should “give good reasons in [his] notice of determination or decision for the weight [he] give[s]

[claimant’s] treating source’s opinion.” Halloran v. Barnhart, 362 F.3d at 32 (quoting 20 C.F.R.

§ 404.1527(c)(2)). “Even if the above-listed factors have not established that the treating

physician’s opinion should be given controlling weight, it is still entitled to deference, and

should not be disregarded.” Salisbury v. Astrue, 2008 WL 5110992 at *4. The same factors

should be used to determine the weight to give to a consultative physician’s opinion. Tomasello

v. Astrue, 2011 WL 2516505, *3 (W.D.N.Y. 2011). “However, if the treating physician’s

relationship to the claimant is more favorable in terms of the length, nature and extent of the

relationship, then the treating physician’s opinion will be given more weight than that of the

consultative examining physician.” Id.



                                                  6
               Lin conducted a psychiatric evaluation of Habschied on April 24, 2014.

(Tr. 325-28). Habschied drove himself to the appointment and reported that he lived with his

parents. (Id.). Habschied also reported that he had graduated from high school in a regular

educational setting. (Id.). Habschied’s previous employment as a truck detailer lasted for eleven

years and ended in March 2014 after he failed a drug test. (Id.).

               Habschied reported that he had been receiving ongoing mental health treatment

from Cheema for approximately ten years, but had not been hospitalized for psychiatric

treatment. (Id.). According to Habschied, he had no difficulty sleeping, but had experienced a

loss of appetite. (Id.). Habschied reported depressive symptoms that had worsened since he lost

his employment. (Id.). He endorsed dysphoric moods, psychomotor agitation, loss of usual

interests, fatigue, diminished self-esteem, and social withdrawal. (Id.). He reported that he

frequently lacked energy to care for his personal hygiene. (Id.). He also endorsed

anxiety-related symptoms since March 2014, including restlessness, difficulty concentrating,

muscle tension, and fatigue. (Id.). Habschied indicated that his anxiety worsened around large

groups of people. (Id.). He also endorsed manic symptoms for the previous ten years, including

being more talkative and distractible, a decreased need for sleep, and an increased goal-directed

activity. (Id.). Although he reported experiencing these symptoms approximately three times a

week, he last experienced the symptoms in March 2014 and could not identify the duration of the

symptoms. (Id.). He also complained of short-term memory difficulties. (Id.).

               Habschied reported that he had used marijuana for the previous twenty-nine years

and last used it three months earlier. (Id.). According to Habschied, he was able to care for his

personal hygiene and perform household chores, including cooking, cleaning, laundry, and

shopping, although he frequently lacked motivation to complete these tasks due to depression.


                                                7
(Id.). He reportedly showered once every two to three weeks. (Id.). He reported that he was

able to drive and to take public transportation. (Id.). Habschied indicated that his parents

assisted him when needed and that he spent his days watching television and movies and

assisting around the house. (Id.).

               During the interview, Lin noted that Habschied’s demeanor was cooperative and

his manner of relating was adequate. (Id.). Upon examination, Habschied was well-groomed

and dressed casually, had lethargic motor behavior and normal posture and eye contact. (Id.).

Lin opined that Habschied had fluent, clear speech with adequate language, coherent and

goal-directed thought processes, a depressed affect, a dysthymic mood, clear sensorium, full

orientation, and below-average intellectual functioning with a general fund of information that

was appropriate to experience. (Id.). Lin noted that Habschied’s attention and concentration

were mildly impaired due to depression. (Id.). Habschied was able to perform simple counting

and calculations, but made a mistake at the end of the serial three exercise. (Id.). According to

Lin, Habschied’s recent and remote memory skills were moderately impaired due to anxiety and

depression. (Id.). Habschied could recall three out of three objects immediately and two out of

three objects after a delay, and could complete six digits forward and three digits backward.

(Id.).

               Lin opined that Habschied could follow and understand simple directions,

perform simple tasks independently, learn new tasks, and perform complex tasks with

supervision. (Id.). Lin further opined that Habschied had moderate limitations in his ability to

maintain attention, concentration, and a regular schedule and was mildly limited in making

appropriate decisions and relating adequately with others. (Id.). Lin further opined that

Habschied was markedly limited in his ability to appropriately deal with stress. (Id.). According


                                                 8
to Lin, Habschied’s difficulties were caused by fatigue and stress-related problems. (Id.). Lin

diagnosed Habschied with adjustment disorder with mixed anxiety and depressed mood, bipolar

II disorder, and cannabis use disorder in remission, and opined that his prognosis was guarded to

fair and he would need assistance to manage his funds. (Id.).

               On May 8, 2014, after completing a review of the medical records available at

that time, which included Lin’s report as well as Cheema’s treatment notes, Selesner opined that

Habschied suffered from medically determinable impairments of affective disorder and

substance addiction disorder, but did not meet or equal a listed impairment. (Tr. 62-64).

According to Selesner, Habschied suffered from moderate limitations in his ability to engage in

activities of daily living and to maintain social functioning and concentration, persistence or

pace. (Tr. 64). Selesner completed a RFC assessment. (Tr. 65-69). Selesner opined that

Habschied suffered from moderate limitations in his ability to carry out detailed instructions,

maintain attention and concentration for extended periods, work in coordination with or in

proximity to others without being distracted by them, complete a normal workday and workweek

without interruptions from psychologically-based symptoms and perform at a consistent pace

without an unreasonable number and length of rest periods, interact appropriately with the

general public, get along with coworkers or peers without distracting them or exhibiting

behavioral extremes, and set realistic goals or make plans independently of others. (Id.).

According to Selesner, Habschied was able to follow supervision but would “likely benefit from

a work setting in which he would have limited interactions with co-workers.” (Id.).

               Treatment records demonstrates that Cheema provided ongoing psychiatric

treatment to Habschied beginning in July 2008 and continuing through the date of the

administrative hearing. (Tr. 50, 331-80). The records also demonstrate that Habschied


                                                 9
participated in a rehabilitation program at Strong Recovery between June 2015 and continuing

through the date of the administrative hearing. (Tr. 508-989). He routinely met with Judith

Hogan (“Hogan”), LMHC, for individual counseling sessions. (Id.).

                  Between July 2014 and April 2016, Cheema authored four opinions assessing

Habschied’s work-related physical limitations. (Tr. 381-83, 384-88, 389-92, 393-96). The first

three opinions were contained on forms entitled Psychological Assessment for Determination of

Employability for the Monroe County Department of Human Services. (Tr. 384-96). They were

dated July 16, 2014, February 18, 2015, and September 25, 2015, and the February 2015 opinion

was co-endorsed by Hogan. (Id.). Generally, Cheema opined that Habschied suffered from

moderate2 limitations in his ability to follow, understand, and remember simple instructions and

directions, perform simple and complex tasks independently, maintain attention and

concentration for role tasks, regularly attend to a routine and maintain a schedule, and perform

low stress and simple tasks. (Id.). Cheema also opined that Habschied was unable to participate

in any activities other than treatment or rehabilitation for one year. (Id.).

                  Cheema’s most recent opinion was dated April 29, 2016, and was contained on a

SSA form entitled “Medical Source Statement Of Ability To Do Work-Related Activities

(Mental).” (Tr. 381-83). Cheema opined that Habschied had no limitation in his ability to

understand, remember and carry out simple instructions, was mildly3 limited in his ability to

make judgments on simple work-related decisions and interact appropriately with the public, and




       2
          The form contained only three levels of functioning: normal, moderately limited and very limited.
“Moderately limited” was defined as unable to function 10-25% of the time.
         3
           “Mild” was defined to mean “a slight limitation in this area, but the individual can generally function
well.” (Tr. 381).

                                                         10
was moderately4 limited in his ability to understand, remember, and carry out complex

instructions, make judgments on complex work-related decisions, interact appropriately with

supervisors and coworkers, and respond appropriately to usual work situations and to changes in

a routine work setting. (Id.). Cheema attributed Habschied’s limitations to his depression and

anxiety. (Id.).

                  At the ALJ’s request, Sharon R. Kahn (“Kahn”), PhD, reviewed the available

medical records, which included Lin’s assessment and Cheema’s treatment notes, and completed

interrogatories related to Habschied’s mental limitations. (Tr. 421-34). Kahn opined that

Habschied suffered from bipolar disorder, cannabis use in alleged remission, mood disorder, and

pseudoparkinsonism condition induced by medications. (Id.). According to Kahn, Habschied

suffered from moderate limitations in his ability to engage in activities of daily living, maintain

social functioning, and maintain concentration, persistence or pace. (Id.). She determined that

his impairments did not meet or equal a listed impairment. (Id.).

                  Kahn opined that when using marijuana Habschied suffered from mild limitations

in his ability to understand, remember, and carry out simple instructions, and moderate

limitations in his ability to make judgments on simple work-related decisions, understand,

remember and carry out complex instructions, make judgments on complex work-related

decisions, interact appropriately with the public, supervisors or coworkers, and respond

appropriately to usual work situations and to changes in a routine work setting. (Id.). According

to Kahn, Habschied’s difficulties were caused by the amotivational effects of marijuana use and

that his motivation would improve, along with his memory, concentration, and mood, if he were

to stop consuming marijuana. (Id.).


         4
           “Moderate” was defined to mean “more than a slight limitation in this area but the individual is still able
to function satisfactorily.” (Tr. 381).
                                                          11
               Kahn further opined that if Habschied stopped consuming marijuana he would

suffer no limitations in his ability to engage in simple work-related tasks and to interact

appropriately with others, as well as adapt to changes in a work setting. (Id.). According to

Kahn, Habschied would continue to have mild limitations in his ability to understand, remember,

and carry out complex instructions and to make judgments on complex work-related decisions.

(Id.).

               On May 21, 2016, M. Saleem Ismail (“Ismail”), MD, conducted a complete

psychiatric evaluation of Habschied. (Tr. 435-37). Habschied reported that he was interested in

obtaining an evaluation due to poor memory. (Id.). He indicated that he had difficulty

remembering names of people he had not seen recently and recalling old memories, including

events and conversations. (Id.). He also endorsed repeating questions, misplacing things, a

decreased sense of direction, and difficulty with his finances. (Id.). He reported that his mother

assisted him with his laundry, cooking, and cleaning. (Id.). Habschied indicated that he had not

been employed for at least two years and was not ready to return to work due to a lack of

motivation. (Id.).

               Upon evaluation, Ismail noted that Habschied was calm, cooperative, attentive,

communicative, but slow to respond, with a quiet demeanor. (Id.). He demonstrated signs of

mild depression, and his posture and attitude conveyed an overall depressed mood. (Id.).

Habschied reported that he was not as depressed as he used to be, and he demonstrated intact

associations and logical and coherent thought content. (Id.). His insight and judgment were fair,

with no signs of anxiety or abnormal gross motor behavior. (Id.). Ismail assessed Habschied’s

vocabulary and fund of knowledge to indicate cognitive functioning in the borderline range.




                                                 12
(Id.). Ismail administered the Patient Health Questionnaire (“PHQ”), and Habschied’s responses

indicated mild depression. (Id.).

                 Ismail opined that the structured examination did not demonstrate that Habschied

exhibited any major impairment that would justify characterizing his professed difficulties as a

cognitive syndrome. (Id.). Ismail felt that Habschied’s daily life lacked structure and

motivation, and he encouraged Habschied to engage in daily routines, maintain a structure, and

employ better sleep hygiene. (Id.). Ismail opined that Habschied would likely have difficulty

multitasking or performing complex time-limited tasks. (Id.). Ismail believed Habschied might

benefit from increased medication and behavioral intervention to address his depression. (Id.).

                 The heart of Habschied’s challenge to the ALJ’s decision is that the ALJ

improperly gave greater weight to some of the medical opinions of record (Kahn, Selesner, and

Cheema’s 2016 opinion), while discounting other opinions (Cheema’s earlier opinions and Lin’s

opinion). (Docket ## 13-1 at 16-34; 17). In making this argument, Habschied compares the

various medical opinions, identifies purported inconsistencies among them, and argues that the

ALJ erred by not adequately articulating his rationale for the differing treatment the opinions

received.

                 In his decision, the ALJ gave more weight to the opinions of Selesner, Kahn and

Cheema’s April 2016 opinions, finding that they were consistent with each other and with the

record as a whole. (Tr. 23-24). He gave less weight to Lin’s opinion, noting that Lin’s clinical

observations – based upon a single-visit – were inconsistent with the clinical findings contained

in the treatment notes.5 (Tr. 25). The ALJ gave “somewhat” less weight to Cheema’s earlier


         5
            Habschied maintains that the specific page cited by the ALJ for the proposition that Habschied was
cooperative with normal concentration and intact memory actually references a treatment note for a day on which a
session was not actually conducted. (Docket # 13-1 at 33). Yet, the Strong Recovery notes containing this reference
are replete with other references to Habschied’s cooperative attitude, normal concentration, and intact memory.
                                                        13
opinions, reasoning that Cheema’s earlier opinions did not utilize an SSA form6 and, in any

event, Cheema’s 2016 opinion was more consistent with the record as a whole. (Tr. 25).

According to the ALJ, Cheema’s 2016 opinion was consistent with Kahn’s and Selesner’s

opinions, as well as the clinical findings repeated throughout the record. (Tr. 24).

                  Habschied argues that the ALJ failed to provide good reasons for the differing

weights accorded to the various opinions in the record and that this error was not harmless

because the earlier opinions of Cheema and Lin’s opinion, if properly credited, support a finding

of disability. I disagree. As an initial matter, with the exception of Lin’s opinion relating to

stress discussed below, all of the medical opinions of record assess, at most, moderate limitations

in work-related activities due to Habschied’s mental impairments. The ALJ’s decision

recognized that Habschied suffered from some work-related limitations due to his mental

impairments, and accounted for those limitations by limiting Habschied to simple work,

“requiring performance of a few routine and uninvolved tasks over and over again according to

set procedures, sequence or pace, with little opportunity for diversion or interruption.” (Tr. 23).

Such limitations are consistent with the moderate work-related limitations identified by Lin and




(Tr. 719, 755, 772, 888). He also argues that the ALJ cited portions of Ismail’s evaluation demonstrating only mild
objective findings, while ignoring other portions of the evaluation. (Docket # 13-1 at 32). I disagree. The bulk of
the information that Habschied attributes to Ismail’s evaluation appears to be his self-report. (Id. (citing
Tr. 435-36)). During the evaluation, Ismail noted only mild signs of depression and no objective indications of a
cognitive impairment. (Tr. 436). Ismail also indicated that Habschied appeared to lack motivation and structure and
would benefit from a daily routine. (Id.). Ismail opined that increased treatment or medication might assist
Habschied with his mild depression and improve his motivation. (Id.).
         6
           Specifically, Cheema’s earlier opinions were contained on Monroe County Department of Human
Services forms. (Tr. 384-96). On those forms, moderate limitations – the lowest category available for a treatment
provider to indicate limitations in a given functional area – was defined to indicate an inability to function 10-25%
of the time. (Id.). In contrast, Cheema’s 2016 opinion was rendered on an SSA form that defined moderate to
indicate more than a slight limitation in a particular functional area but that the individual would still be able to
function satisfactorily. (Id.). This definition, as noted by the ALJ, is more consistent with the term as used in SSA
regulations and guidance relating to mental impairments. See 20 C.F.R. Subpt. P, App. 1, § 12.00(F)(2)(c) (defining
moderate as “[y]our functioning in this area independently, appropriately, effectively, and on a sustained basis is
fair”).
                                                         14
Cheema. See, e.g., Martinez v. Comm'r of Soc. Sec., 2017 WL 2633532, *7 (N.D.N.Y. 2017)

(finding RFC determination for unskilled work is not necessarily inconsistent with moderate

mental limitations); Patterson v. Colvin, 2015 WL 5036934, *11 (W.D.N.Y. 2015) (ALJ’s RFC

limiting plaintiff to unskilled work adequately accounted for moderate mental limitations

assessed by physicians); Diakogiannis v. Astrue, 975 F. Supp. 2d 299, 315 (W.D.N.Y. 2013)

(finding RFC determination limiting claimant to simple, routine, repetitive tasks was consistent

with ALJ’s assessment that claimant had moderate difficulties with concentration, persistence,

and pace).

                 Contrary to Habschied’s assertion, an inability to perform certain tasks

approximately ten percent of the time does not mandate a finding of disability.7 See Mitchell v.

Colvin, 2017 WL 3188582, *17 (W.D.N.Y. 2017) (“an inability to maintain concentration or

attention for up to ten percent of the day does not preclude competitive employment”) (collecting

cases). Accordingly, while the ALJ could have more fully explained his rationale for the

differing weights he gave to the various medical opinions, I find that any failure to do so was

ultimately harmless because his RFC is consistent with, and supported by, all of the medical

opinions of record. See Ryan v. Astrue, 650 F. Supp. 2d 207, 217 (N.D.N.Y. 2009) (“despite

granting little weight to [the doctor’s] opinions, [the ALJ] accounted for [p]laintiff’s difficulties

with concentration and stress in his RFC[;] [t]herefore, had the ALJ opted to grant [the doctor] a

greater weight, it would not have affected his RFC”).



        7
            As already indicated, the definition of moderate contained on the forms completed by Cheema in 2014
and 2015 indicated an inability to perform for approximately 10-25% of the time. I agree with Habschied that an
inability to remain on task for approximately twenty percent of the workday or more would likely preclude
competitive employment. Yet, as previously indicated, moderate was the lowest possible level of impairment
available for physicians completing the form to indicate that there was any level of impairment in a particular
work-related task. The record, including Cheema’s treatment notes which generally indicated that Habschied was
doing well, does not support the conclusion that Habschied would generally be off-task in excess of ten percent of
the workday.
                                                        15
               As noted above, the only limitation arguably not accounted for in the ALJ’s RFC

was Lin’s assessment that Habschied suffered from marked limitations in his ability to

appropriately deal with stress. (Tr. 327). That limitation, however, was properly rejected by the

ALJ as inconsistent with all of the other medical opinions contained in the record, including all

of Cheema’s opinions. Indeed, neither Kahn or Selesner, nor Cheema, Habschied’s treating

psychiatrist, assessed greater than moderate limitations in any area of work-related functioning,

including those areas associated with Habschied’s ability to manage work-related stress.

(Tr. 64-69, 381-96, 422-30).

               Not only is the ALJ’s RFC consistent with and supported by the medical opinions

contained in the record, but it is also consistent with and supported by the record as a whole.

Although the record plainly reflects that Habschied suffered from mental impairments that

affected his ability to engage in more complex work-related activities, a longitudinal review of

his medical treatment demonstrates relatively minor limitations and general improvement with

treatment. Cheema’s treatment notes reflect that Habschied generally responded well to

medication, although some adjustments were required over time, particularly due to a

tremor-causing side effect of Abilify. (Tr. 333-39, 343-44). Strong Recovery notes demonstrate

consistent participation by Habschied and, although he suffered some relapses, he was ultimately

successful in the program and able to abstain from marijuana use. (Tr. 508-989). The treatment

records further suggest that many of Habschied’s treatment providers felt that he would benefit

from the structure provided by employment. (Tr. 435-37, 540, 709).

               The record further demonstrates that Habschied was able to participate in many

activities of daily living, including caring for his elderly parents, including his father who had

suffered a stroke, caring for a dog, caring for his own personal hygiene, preparing simple meals,


                                                 16
performing household chores, including painting and yard work, and going shopping.

(Tr. 220-28, 327, 477, 544). Despite his social interaction limitations, Habschied maintained

friendships and dated. (Tr. 695, 709, 770, 787, 798, 816, 839, 919). In July 2016, he reported

that he had a girlfriend. (Tr. 489). Throughout his recovery treatment, Habschied frequently

commented about missing work and wanting to return to employment. (Tr. 540, 590, 729, 745).

He also reported caring for his elderly parents, providing support to both his mother and father

after his father’s stroke, and performing chores around the house, including spring cleaning and

preparing the house for summer. (Tr. 477, 544, 549, 581, 603, 616, 698, 727, 731, 973).

               Nothing in the record suggests that Habschied is unable to perform simple work

with the limitations identified by the ALJ. Indeed, as discussed above, the record reflects that

Habschied was able to perform significant activities of daily living, engage in social interactions,

successfully participate in recovery treatment, and care for his elderly parents. Further, all of the

medical professionals who examined Habschied or reviewed his medical records have assessed

only mild to moderate limitations, and his treatment records reflect that he responded well to

treatment and rehabilitation. Although he has not been employed in several years, he has

expressed interest in returning to work, and he ended his prior employment voluntarily after

failing a drug test. (Tr. 540, 590, 729, 745, 771). I conclude that the ALJ’s RFC assessment was

based upon a thorough review of the record and was supported by substantial record evidence;

accordingly, remand is not warranted. Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010)

(“[n]one of the clinicians who examined [claimant] indicated that she had anything more than

moderate limitations in her work-related functioning, and most reported less severe limitations[;]

[a]lthough there was some conflicting medical evidence, the ALJ’s determination that

[p]etitioner could perform her previous unskilled work was well supported”).


                                                 17
               I find that the ALJ’s RFC properly accounted for Habschied’s mental limitations

by limiting him to simple work involving “a few routine and uninvolved tasks over and over

again according to set procedures, sequence or pace, with little opportunity for diversion or

interruption.” (Tr. 23). The ALJ’s RFC assessment was reasonable and supported by substantial

evidence. Pellam v. Astrue, 508 F. App’x 87, 91 (2d Cir. 2013) (“[u]pon our independent review

of the existing record, including [the consultative examiner’s opinion] and the treatments notes

from [plaintiff’s] doctors, we conclude that the ALJ’s residual functional capacity determination

was supported by substantial evidence”).

               In addition to challenging the basis for the ALJ’s determination to give differing

weights to the various opinions of record, Habschied also challenges the ALJ’s determination to

rely at all upon the opinions of Selesner and Kahn, maintaining that they were rendered by

non-examining physicians and were stale because they had been completed prior to submission

of a significant portion of the medical record. (Docket # 13-1 at 22-24, 26-27). With respect to

Selesner, his report was authored on May 8, 2014, at which time the only records available for

review were Cheema’s treatment notes for the period July 3, 2008 through March 11, 2014, and

Lin’s consultative report. (Tr. 285-324, 325-28). Thus, Selesner did not have the benefit of

reviewing more recent treatment notes from Cheema for the period August 26, 2014 through

March 25, 3016, any of Cheema’s opinions, Kahn’s interrogatory responses, the evaluation

conducted by Ismail on May 21, 2016, treatment notes from Habschied’s primary care physician,

or any of the treatment notes from Strong Recovery. (Tr. 332-43, 381-96, 422-34, 435-37,

471-507, 509-989). Similarly, prior to completing the medical interrogatories, Kahn did not

review Ismail’s evaluation, treatment notes from Habschied’s primary care physician, or the

treatment notes from Strong Recovery. (Tr. 435-37, 471-507, 509-989).


                                                18
                 As an initial matter, to the extent that Habschied maintains that the ALJ was not

entitled to rely upon the opinions of Selesner and Kahn because they reviewed his medical

records without conducting an in-person evaluation, I disagree. See King v. Comm’r of Soc. Sec.,

2016 WL 6833058, *4 (N.D.N.Y.) (“[i]t is well settled that an ALJ is entitled to rely upon the

opinions of both examining and non-examining State agency medical consultants, since such

consultants are deemed to be qualified experts in the field of social security disability”), report

and recommendation adopted by, 2016 WL 6833991 (N.D.N.Y. 2016). Further, although

Habschied is correct that “a medical opinion that would otherwise constitute substantial evidence

may be rendered stale or invalid because it is based upon an incomplete record or fails to account

for a deterioration in a claimant’s impairment,” I find that the ALJ did not err in relying on the

opinions of Kahn and Selesner, despite the fact that they did not have the entire medical record

when they rendered their opinions. See Miller v. Colvin, 2016 WL 4478690, *12 (W.D.N.Y.

2016).

                 Contrary to Habschied’s contentions, nothing in the subsequently submitted

records demonstrates that his condition deteriorated. To the contrary, Ismail’s evaluation

revealed only mild depression and no objective evidence to suggest that Habschied suffered from

a cognitive syndrome causing any memory difficulties. (Tr. 435-37). Although Ismail opined –

consistent with the other medical opinions in the record – that Habschied may have difficulty

performing complex tasks, he encouraged him to engage in daily routines with structure.8 (Id.).

Similarly, the Strong Recovery records demonstrate that he was generally stable in his recovery,



         8
            Although Habschied maintains that he was “referred to Dr. Ismail due to having difficulty with
directions, forgetting people’s names, and not remembering or recalling old memories despite being abstinent from
marijuana for 7 months” (Docket # 13-1 at 22), his treatment notes suggest that he requested the evaluation from
Ismail based upon the recommendation of his attorney (Tr. 487). Further, treatment notes suggest that Habschied
was interested in finding a new psychiatrist during this same period of time because Cheema was “not supporting
him in not working right now.” (Tr. 709, 726).
                                                       19
with the exception of relapses during periods of situational distress, particularly his father’s

stroke and subsequent declining health. (Tr. 509-989). Overall, Habschied indicated that his

mood and functioning had improved. (Tr. 726). Indeed, the Strong Recovery notes demonstrate

that he was actively assisting in caring for his parents and their home, and was interested in

obtaining employment. (Tr. 724, 727, 729, 731, 745). Thus, my review of the records suggests

that the subsequently submitted records are consistent with the records reviewed by Kahn and

Selesner, and, if anything, demonstrate an overall improvement in Habschied’s mood and

functioning. Accordingly, I conclude that the opinions of Kahn and Selesner were not stale and,

in addition to the record as a whole, provide substantial evidence to support the ALJ’s

determination.

                 Habschied maintains that even if the ALJ properly relied upon Selesner’s opinion,

he failed to account for the single limitation identified by Selesner – that Habschied “would

likely benefit from a work setting in which he would have limited interactions with co-workers.”

(Docket # 13-1 at 26-27). As an initial matter, the ALJ’s RFC recognized that Habschied

suffered from some limitation in his ability to interact with others, but concluded that he was

capable of interacting with others in the context of performing simple work. (Tr. 23). In any

event, the ALJ determined that Habschied was able to return to his previous position as an

automobile detailer. (Tr. 26). The Dictionary of Occupational Titles (“DOT”) provides a code,

numbered 0-8, for the type of social interaction each occupation requires. See Race v. Comm’r

of Soc. Sec., 2016 WL 3511779, *5 n.4 (N.D.N.Y.), report and recommendation adopted by,

2016 WL 3512217 (N.D.N.Y. 2016). The automobile detailer position lists the type of social

interaction required as 8, which is described as “attending to the work assignment instructions or

order of supervisor[;] [n]o immediate response required unless clarification of instructions or


                                                 20
orders is needed,” and the degree of relation to people is “not significant.” See DOT

915.687-034, 1991 WL 687878 (1991); Call v. Comm’r of Soc. Sec. 2017 WL 2126809, *5

(N.D.N.Y. 2017); Race v. Comm’r of Soc. Sec., 2016 WL 3511779 at *5 n.4. Accordingly, the

position of automobile detailer does not require significant interaction with others. See Call v.

Comm’r of Soc. Sec. 2017 WL 2126809 at *5; Race, 2016 WL 3511779 at *5 n.4.

               Habschied also challenges the ALJ’s reliance on Kahn’s opinion for several

additional reasons. (Docket ## 13-1 at 20-26; 17 at 2-3). First, he maintains that Kahn

improperly provided an opinion outside her expertise by indicating that Habschied’s previous

employment was a “skilled” position and that she improperly considered his functioning prior to

the alleged onset date. (Docket # 13-1 at 24). There is nothing to suggest that these purported

errors were material to the ALJ’s decision or that they detract in any way from the substantial

evidence in the record supporting the ALJ’s decision. Indeed, the ALJ’s decision acknowledged

that Habschied’s previous employment was unskilled. (Tr. 26). Accordingly, these purported

errors are not a basis for remand.

               Habschied also maintains that although Kahn’s opinion purports to rely upon

Cheema’s treatment notes and Lin’s evaluation, neither of those sources support the limitations

that she assessed. (Docket # 13-1 at 20-22). I disagree. As explained above, Lin’s opinion

identifying generally moderate limitations is consistent with Kahn’s opinion that Habschied

suffered from mild limitations in his ability to perform simple work and moderate limitations in

his ability to perform complex work and interact appropriately in a work setting. (Compare

Tr. 325-28 with 428-29). Further, Cheema’s treatment notes demonstrate that Habschied




                                                21
responded positively to medication management over time and that his mood generally improved

with treatment.9 (Tr. 333-39, 343-44).

                  Finally, in his reply submission, Habschied suggests that reliance upon Kahn’s

opinion was improper because information in a decision in another case suggests that Kahn is

biased against claimants with mental health impairments.10 (Docket # 17 at 1-3 (citing Weston v.

Colvin, 2017 WL 4230502 (W.D.N.Y. 2017)). First, this “argument[] appear[s] procedurally

barred because [Habschied] failed to raise [it] in [his] opening brief.” Patterson v. Colvin, 2015

WL 5036934 at *13. While the Weston decision raises serious concerns, see Westin v. Colvin,

2017 WL 4230502 at *4-6, in this case, even if the ALJ erred by relying upon Kahn’s opinion,

such error was harmless because, as discussed at length above, substantial other evidence in the

record supports the ALJ’s determination, including the other medical opinions of record. See

Thomas v. Comm’r of Soc. Sec., 2015 WL 8274356, *6 (N.D.N.Y.) (any error in weight accorded

to physician’s opinion was harmless where the “ALJ also relied on other medical evidence in the

record,” including opinions of other physicians), report and recommendation adopted by, 2015

WL 8347185 (N.D.N.Y. 2015).




          9
            Habschied also maintains that the ALJ failed to follow the proper proffer procedures for new evidence
upon submission of the Strong Recovery records. (Docket # 13-1 at 24-25). According to Habschied, the ALJ
properly provided notice to his counsel of the new evidence, but issued a decision prior to the expiration of the
ten-day period to respond to the evidence set forth in the notice letter. (Id.). The record demonstrates that the ALJ
sent notice on September 1, 2016, and issued his decision on September 19, 2016. (Tr. 15-27, 282-84). Although
Habschied speculates that the ALJ actually issued the decision on September 14, 2016, based upon a notation in the
Court Transcript Index, it is not clear to this Court that this notation was not a typographical error. In any event,
there is no indication that Habschied’s counsel intended to but was unable to respond to the new evidence. Further
as discussed above, my review of the subsequently admitted records does not suggest that they are inconsistent with
any of the other evidence contained in the record, including Kahn’s opinion, nor does Habschied identify anything in
the records that he wished to bring to the ALJ’s attention.
         10
             Nothing in the record suggests that the ALJ in this case had any reason to question Kahn’s ability to
fairly assess persons with mental impairments.
                                                          22
                                       CONCLUSION

              This Court finds that the Commissioner’s denial of SSI/DIB was based on

substantial evidence and was not erroneous as a matter of law. Accordingly, the ALJ’s decision

is affirmed. For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 14) is GRANTED. Habschied’s motion for judgment on the pleadings

(Docket # 13) is DENIED, and Habschied’s complaint (Docket # 1) is dismissed with prejudice.

IT IS SO ORDERED.



                                                              s/Marian W. Payson
                                                            MARIAN W. PAYSON
                                                          United States Magistrate Judge

Dated: Rochester, New York
       March 26, 2019




                                              23
